BuNN, J.
Action to recover damages for breach of a contract by defendants to employ plaintiff as a shoemaker for a stated period. The trial before a jury resulted in a verdict of $152.24 in favor of plaintiff. Defendants moved for judgment notwithstanding the verdict, or for a new trial. The trial court granted judgment as asked. Such judgment was entered and plaintiff appealed therefrom to this court.
The question is whether it appeared as a matter of law from the evidence that plaintiff was entitled to recover nothing more than the sum of $4.75, admittedly due, or whether the case was for the jury.
Plaintiff and a disinterested witness testified that the oral contract *118of employment was that plaintiff was to work as a shoemaker for defendants from November 12, 1912, until April, 1913, at $15 per week; that tbe hiring was for a definite time. Defendant Philip Kekos denied in his testimony that any time was agreed upon, and claimed that he agreed to employ plaintiff as long as his work was satisfactory. Plaintiff was discharged December 10, 1912. The trouble that led to this was a shoe that defendant gave plaintiff with instructions to sew on a half sole. Defendant accused plaintiff of nailing on the sole, instead of sewing it, and immediately discharged him.
We are satisfied that both issues — the terms of the contract of employment, and the sufficiency of defendant’s, reason for discharging plaintiff, including the truthfulness of the charge made, were on the evidence questions for the jury. We think the trial court erred in granting the motion for judgment.
Judgment reversed.